Citation Nr: 0948530	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Extraschedular rating in excess of 30 percent for service-
connected right forearm injury, status post surgical repair.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the Veteran's claim for 
a rating in excess of 20 percent for his service-connected 
right forearm injury, status post surgical repair.  In 
December 2008, the Board remanded this matter for a hearing.

In April 2009, the Veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

In May 2009, the Board granted a 30 percent rating for the 
right forearm injury and remanded the issue of an 
extraschedular rating to the RO via the Appeals Management 
Center (AMC).  In an October 2009 Supplemental Statement of 
the Case, the RO/AMC denied an extraschedular rating in 
excess of 30 percent for the service-connected right forearm 
injury, status post surgical repair, and returned this issue 
to the Board for appellate disposition.

The appeal is REMANDED to the RO via the AMC, in Washington, 
D.C.  VA will notify the appellant, if further action is 
required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

The determination of whether a claimant is entitled to an 
extraschedular rating under section 3.321(b) is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.

In the May 2009 remand, the Board directed the RO/AMC to 
consider whether this matter should be referred to the 
Director of VA's Compensation and Pension Service for an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) and suggested that the RO/AMC, prior to that 
determination, could undertake additional development of the 
claim, including requesting additional financial, medical, or 
other relevant information from the Veteran.

Subsequently, the RO/AMC referred this matter to the Director 
of the Compensation and Pension Service, but elected no 
further development of the issue.  Rather, in a July 2009 
rating decision, the RO/AMC implemented the Board's increase 
in the disability rating from 20 percent to 30 percent and 
sent the Veteran a cover letter to this decision.  One 
sentence on the third page of that letter noted the referral 
of the extraschedular rating issue to the Director.  No 
notice was provided to the Veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), of the information and evidence needed to satisfy an 
extraschedular rating claim.  Therefore, on remand the 
Veteran shall be provided with proper VCAA notice pertinent 
to his claim for an extraschedular rating in excess of 30 
percent for his service-connected right forearm injury, 
status post surgical repair.  

Review of the claims file satisfies the Board that the 
development suggested in the May 2009 remand is something the 
RO/AMC should undertake on remand.  Evidence in the record 
shows the Veteran's disability at issue affected his self-
employment as a barber.  The April 2006 VA examiner noted 
that the advanced osteoarthritis in the Veteran's right wrist 
significantly affected his employment because of decreased 
mobility, decreased manual dexterity, and pain.  She noted 
the Veteran's increased absenteeism from barbering and that 
he was much less productive.  The June 2008 VA examiner noted 
that the Veteran's barbering involved his non-dominant right 
hand and required the use of both hands simultaneously.  She 
noted the Veteran's employment was a unique situation that 
warranted consideration.  She also noted the involved joint 
had deteriorated since the previous examination and was 
essentially destroyed.  She also noted significant effects on 
the Veteran's employment including: decreased mobility, 
problems with lifting and carrying, lack of stamina or 
fatigue, and pain.  Her report of examination noted that the 
Veteran's income had decreased by $25,000 annually as he was 
self-employed as a barber.  The right wrist was described as 
barely mobile and interfered with the quality and speed of 
his work and, as a result, he lost customers.  In his VA Form 
9, Substantive Appeal, the Veteran asserted that because of 
his service-connected disability and pain and pain 
medication, he had to start taking an additional day off from 
work.  During his April 2009 Board hearing, the Veteran 
testified that he was really ambidextrous, that he had cut 
back on a previous schedule of working for 10 hours six days 
a week, and that he had cut way back on his barber business-
that he had lost as much as $50,000 over the past three 
years.  (See transcript at pp. 2-4, 6.)

Therefore, on remand the RO/AMC should undertake additional 
development of the Veteran's extraschedular rating claim, 
including requesting from the Veteran and his representative 
additional financial, tax, employment, medical or other 
relevant information necessary to satisfy a showing of marked 
interference with self-employment.

Finally, the Board notes that the September 2009 report of 
the Director of VA's Compensation and Pension Service 
concluded that a review of the evidence did not warrant an 
extraschedular rating in excess of 20 percent.  However, the 
Veteran's disability rating had been increased to 30 percent 
two months before that report was drafted and the September 
2009 report nowhere referred to the evidence recited above 
concerning employment effects.  The September 2009 report 
also failed to include any discussion or analysis of any 
evidence suggesting marked interference with employment or 
frequent periods of hospitalization.  Therefore, on remand, 
even if the Veteran and his representative fail to provide 
additional financial, tax, employment, medical or other 
relevant information, the RO/AMC should again refer this 
matter to the Director of the Compensation and Pension 
Service for a determination of whether an extraschedular 
rating is appropriate in this case, to include analysis of 
whether the evidence in the claims file supports a finding of 
either marked interference with employment or frequent 
periods of hospitalization.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice, pursuant to the 
VCAA under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), regarding his claim 
for an extraschedular rating in excess of 
30 percent for service-connected right 
forearm injury, status post surgical 
repair.

2.  The RO/AMC shall undertake additional 
development of this extraschedular rating 
claim, including requesting of the Veteran 
and his representative additional 
financial, tax, employment, medical or 
other relevant information necessary to 
satisfy a showing of marked interference 
with self-employment.

3.  Even if no additional information is 
submitted by the Veteran, the claims file, 
along with a copy of this remand, shall be 
returned to the Director, Compensation and 
Pension Service, for an evaluation of 
whether an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is 
appropriate in this case.  The Director is 
requested to specifically analyze the 
evidence related to the factors of marked 
interference with employment and frequent 
periods of hospitalization.

4.  Thereafter, the RO/AMC will then 
readjudicate the claim for an 
extraschedular rating in excess of 30 
percent for service-connected right 
forearm injury, status post surgical 
repair.  If the benefit sought is not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


